UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1659


YUN WANG,

                 Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 7, 2012                 Decided:   August 22, 2012


Before KING, DUNCAN, and FLOYD, Circuit Judges.


Petition dismissed in part and granted in          part;   vacated   and
remanded by unpublished per curiam opinion.


Yun Wang, Petitioner Pro Se.      Lindsay Corliss, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yun        Wang,     a    native       and    citizen      of    the     People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s order denying her applications for asylum,

withholding       of    removal        and    withholding         under     the    Convention

Against    Torture        (“CAT”).           While       we    conclude     that    we     lack

jurisdiction to review the denial of asylum, because the record

compels a finding that Wang established a well founded fear of

persecution, we grant in part the petition for review, vacate

the Board’s order and remand for further proceedings.

            We note that we are without jurisdiction to review the

Board’s    determination             that    Wang’s      asylum    application       was    not

timely.     See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009).    We further note that Wang fails to make a constitutional

challenge or raise a question of law regarding the denial of

asylum.

            While        this        court    does       not    have      jurisdiction      to

consider the denial of Wang’s untimely application for asylum,

we retain jurisdiction to consider the denial of her request for

withholding of removal as this claim is not subject to the one-

year limitation bar.                 See 8 C.F.R. § 1208.4(a) (2012).                       The

current state of the law regarding this court’s review of a

final     order        denying       withholding         of     removal      was    recently

                                               2
summarized in Djadjou v. Holder, 662 F.3d 265, 272-74 (4th Cir.

2011).      In order to qualify for withholding of removal, the

alien must show that there is a clear probability of persecution

on account of a protected ground, such as political opinion or

religious belief.        See 8 U.S.C. § 1231(b)(3)(A) (2006); 8 C.F.R.

§ 1208.16(b)(1)(i) (2012).             A showing of past persecution on

account of a protected ground creates a rebuttable presumption

that     the    threat     would     recur       upon     removal.             8     C.F.R.

§ 1208.16(b)(1)(i).

               If the alien fails to show past persecution, she can

establish entitlement to relief if she shows that it is more

likely than not that she will be persecuted on account of a

protected       ground     if      removed        to     her     country.                Id.,

§ 1208.16(b)(2) (2012).          This may require some showing that the

alien herself will be singled out for persecution.                             See Cruz-

Lopez v. INS, 802 F.2d 1518, 1520-21 (4th Cir. 1986).                              She can

also   show     entitlement     to   relief      by    showing    that    there          is   a

pattern or practice of persecution of persons similarly situated

to   her   on    account   of   a    protected         ground    and    that       her    own

inclusion with such persons makes it more likely than not that

her life or freedom would be threatened upon return.                               8 C.F.R.

§ 1208.16(b)(2)(i),        (ii).       If       the    alien    meets    her        burden,

withholding of removal is mandatory.



                                            3
            When the Board adopts the immigration judge’s decision

and includes its own reasons for affirming, this court reviews

both decisions.         This court will uphold the Board’s decision

unless it is manifestly contrary to the law and an abuse of

discretion.       The standard of review of the agency’s findings is

narrow    and     deferential.           Factual      findings     are     affirmed   if

supported by substantial evidence.                    Substantial evidence exists

to   support    a   finding     unless     the     evidence      was    such   that   any

reasonable adjudicator would have been compelled to conclude to

the contrary.        See Djadjou, 662 F.3d at 272-74 (case citations

omitted).

            Because the immigration judge did not make an adverse

credibility       finding,     it   is   presumed       Wang    testified      credibly.

See 8     U.S.C.§ 1158(b)(1)(B)(iii)             (2006);       Marynenka    v.   Holder,

592 F.3d 594, 599-601 & n.* (4th Cir. 2010).

            The immigration judge found Wang did not meet the well

founded    fear     standard    necessary        to    establish       eligibility    for

asylum.     The immigration judge properly noted that if Wang could

not establish the well founded fear standard she could also not

establish the more stringent standard necessary to be eligible

for withholding of removal.               The general rule is that one who

does not meet the standard for asylum is necessarily ineligible

for withholding of removal.              Yi Ni v. Holder, 613 F.3d 415, 427

(4th Cir. 2010).        Because the immigration judge found Wang did

                                            4
not establish a well founded fear necessary for asylum, she did

not determine whether Wang met the more stringent standard for

withholding of removal.

              We conclude that substantial evidence does not support

the immigration judge’s findings and that the record compels a

finding       that     Wang     established          a     well     founded      fear      of

persecution.         Thus, we vacate the Board’s order and remand for a

determination         of   whether         Wang      met     the       requirements        for

withholding of removal.

              Initially,        we     conclude       that       substantial     evidence

supports      the    finding     that      Wang     did    not     establish     that      she

suffered past persecution because of her Falun Gong practice.

Her   three-day       detention      and    beating        during      her   interrogation

that did not result in significant injury was insufficient to

compel    a   finding      of   past    persecution.             See    Qiao   Hua    Li    v.

Gonzales, 405 F.3d 171, 177 (4th Cir. 2005) (citing Dandan v.

Ashcroft,      339     F.3d     567,     573       (7th    Cir.     2003));     see     also

Kondakova v. Ashcroft, 383 F.3d 792, 797 (8th Cir. 2004). 1




      1
       We note that the immigration judge found “[t]here was no
medical attention required” after Wang was released from
detention, having suffered a bleeding mouth, swollen face and
bruises on her legs and arms.      (A.R. at 82).   Wang credibly
testified, however, that she did need to go to the doctor after
her release, but could not afford it. (A.R. at 106).



                                               5
            On the other hand, we conclude that Wang established

both the subjective and objective components necessary for the

well founded fear analysis.               “The subjective component can be

met through the presentation of candid, credible, and sincere

testimony demonstrating a genuine fear of persecution. . . .

[It] must have some basis in the reality of the circumstances

and be validated with specific, concrete facts . . . and it

cannot be mere irrational apprehension.”                 Qiao Hua Li, 405 F.3d

at 176 (internal quotation marks and citations omitted).                        The

objective element requires a showing of specific, concrete facts

that would lead a reasonable person in like circumstances to

fear persecution.        Gandziami–Mickhou v. Gonzales, 445 F.3d 351,

353 (4th Cir. 2006).

            To     demonstrate     that    a     fear   is    well   founded,   the

applicant must show that her persecutor is or could become aware

of a disfavored belief or characteristic.                      Hongsheng Leng v.

Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).                   An alien can do this

by offering evidence that she will be singled out or that there

is   a   pattern    or   practice     of       persecuting     persons   similarly

situated to the alien.       Id.

            Because it is presumed that Wang testified credibly,

she established the subjective component of the well founded

fear analysis.        See Zhou v. Gonzales, 437 F.3d 860, 867 (9th

Cir. 2006); Zhao v. Gonzales, 404 F.3d 295, 307 (5th Cir. 2005).

                                           6
            Wang’s credible testimony, supporting affidavits and

objective       evidence     showed     the       following:           Falun    Gong       is   a

practice that is labeled a cult and outlawed in China.                               Wang is

a Falun Gong practitioner who was detained for three days and

beaten after being arrested for handing out Falun Gong fliers.

In order to be released from detention, she agreed to spy on

Falun Gong members.            After her release, authorities came to the

family house threatening her mother.                   However, Wang was already

in hiding at a relative’s house and stayed there until she left

China for the United States, arriving in April 2004.                                In 2008,

her father was detained for two weeks after authorities learned

Wang was practicing Falun Gong in the United States.                                We submit

this     evidence       shows    that     Wang        is    a     known        Falun       Gong

practitioner, that she was arrested for handing out Falun Gong

fliers    and    that    she    left    China       after   agreeing           to    spy    for

authorities.          After considering this evidence along with the

objective record evidence, we are compelled to find that Wang

has a well founded fear that she will be targeted when she

returns.

            The       immigration      judge       noted    that        Wang    could       not

testify    as    to    how   Chinese     authorities            were    aware       that    she

continued her practice in the United States.                            Given that Wang

testified credibly about the reasons for her father’s detention

and her testimony on this issue is supported by her mother’s

                                              7
affidavit, we conclude it was speculative and unreasonable for

the    immigration         judge    to    believe       that     Wang   should          know   how

authorities came to learn she practiced Falun Gong in the United

States.

              The immigration judge also found it significant that

four years passed between Wang’s detention and 2004 exit from

China and her father’s 2008 detention.                              While the passage of

time    may     be   relevant      in     considering      whether          authorities        are

still    targeting         a     particular    alien,          in    this     instance,        the

immigration judge failed to consider that authorities did indeed

target Wang soon after her release from detention and then had

to learn that Wang left China for the United States and that she

continued her practice after she arrived.

              The State Department’s 2008 Human Rights Report for

China     and      the     2007    Profile    of        Asylum       Claims       and    Country

Conditions for China show that Falun Gong practitioners, from

high level leaders to private practitioners, stand a risk of

being    persecuted         by    being    sent    to    reeducation          through      labor

camps, psychiatric hospitals or imprisonment.                           This is contrary

to the immigration judge’s conclusion that Wang does not have a

well founded fear because she is not a well known Falun Gong

activist      or     a   person    who    holds     a    position       in    a    Falun       Gong

organization.            According to the Human Rights Report, in has been

reported that since 1999, 100,000 Falun Gong practitioners have

                                              8
been sentenced to labor camps and 3000 persons have died from

being tortured.        While the objective evidence indicates that the

range of sanctions goes from a fine or loss of employment to

something more severe, such as detention in a labor camp, Wang

was previously detained for handing out Falun Gong fliers, told

authorities      she       would   spy     for     them,       and   then     continued

practicing Falun Gong once she arrived in the United States.                          It

is reasonable to assume she might face a more severe sanction if

she were to return to China.                See Shan Zhu Qiu v. Holder, 611

F.3d 403, 408 (7th Cir. 2010) (State Department reports show a

progressive discipline system for Falun Gong practitioners and

that the punishment stops when the alien ceases to practice).

              After    taking      into    account       the    entire      record,   we

conclude it compels a finding that Wang established both the

subjective and objective components of a well founded fear of

persecution.

              Accordingly, while we dismiss the petition for review

from the denial of asylum as untimely, we grant the petition

from   that    part    of    the   Board’s       order   denying     withholding      of

removal.      We vacate the Board’s order in part and remand for

consideration         of    whether       Wang    established        the      stringent




                                            9
requirements for withholding of removal. 2   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                  PETITION DISMISSED IN PART AND GRANTED IN PART;
                                             VACATED AND REMANDED




     2
       In her informal brief, Wang does not challenge the denial
of relief under the CAT.    Accordingly, that claim is abandoned
and was not reviewed by this court.     See Ngarurih v. Ashcroft,
371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that failure to
raise a challenge in an opening brief results in abandonment of
that challenge); Edwards v. City of Goldsboro, 178 F.3d 231, 241
n.6 (4th Cir. 1999) (same).



                                  10